Case 7:19-cr-00071 Document 69 Filed on 06/05/19 in TXSD Page 1 of 2

nited States District Court

| UNITED STATES DISTRICT COURT Southern Pistict of Texas
SOUTHERN DISTRICT OF TEXAS
JU
McALLEN DIVISION N05 2019
| . Ravid i, Bradley, Clerks
UNITED STATES OF AMERICA Sear

v. Criminal No. M-19-0071-S2

YESENIA YVETTE ARMENDARIZ
JEANETTE MICHELLE JIMENEZ

MMMM MM

SEALED SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about December 21, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendant,
YESENIA YVETTE ARMENDARIZ

did knowingly and intentionally conspire and agree with other persons known and unknown to the
_ Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

Count Two

On or about December 21, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendant,

YESENIA YVETTE ARMENDARIZ
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 14 kilograms of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

99
Case 7:19-cr-00071 Document 69 Filed on 06/05/19 in TXSD_ Page 2 of 2
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.
Count Three

On or about October 2018, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,
JEANETTE MICHELLE JIMENEZ

did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

A TRUE BILL
oo LL) OL. __/
, _ —_»>—
- FOREPERSON |

RYAN K. PATRICK
UNITED STAT TORNEY

Ca

ASSISTANT UNITED STATES ATTORNEY
